Order insofar as appealed from reversed, with $10 costs and disbursements, and that part of the motion with reference to paragraph 4 of the order is hereby denied, upon the ground that the testimony sought is not necessary and material to the prosecution of the action. All concur, Piper, J., not voting. (Appeal from part of an order granting plaintiffs’ motion for discovery and examination before trial in an action to recover commissions.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.